Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 1 of 31




                      Exhibit G
                     Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 2 of 31




                                                         underberg
                                                                     k kessler lrp



                                                                                        PAUL Ii'. KENEALLY, PARTNER
                                                                                        (s8s) 2s8-2882
                                                                                        pkrncally@ultlerbcrglcssler,conr


                                                             December 14,2018

              VIA E-MAIL AND FIRST-CLASS MAIL

              Brian C, Brook, Esq.
              Daryoush Behbood, Esq
              Clinton Brook & Peed
              85 Broad Street, Fl. 16
              New York, NY 10004

                        RE:         Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                                    Civ. Action No.: L6-cv-9517

              Dear Messrs. Brook and Behbood

                        Please      allow the following to serve as a further response to Mr. Behbood's October            19,
              2018letter.

              Response to              's First Set of Interrosatories to Wendv Eber:

                        Int.   5: Identify all legal entities or businesses
                                                                    (excluding publicly traded companies) in
              which you have held any type of economic interest since 2007.

                        Supplemental Response:

                    Slocum of Maine, Inc. (507o), Eber-Connecticut, LLC (6%), Segwey, LLC (100%)
              and Bber Bros. Wine & Liquor Metro,Inc. (9.1%).

                        Int.   7:   Identify all current officers, directors and managers of the Eber Companies and
              Alexbay.

                        S   unolemental Response    :




                        Alexbay LLC:
                        Lester Eber - Sole Member




300 Bausch & Lomb Place, Rochester, NY 14604            www. underbergkessler.com         Additional Offices
         585-258-2800 pHon e 585-258 -2821 r ax                                           Buffalo, Canandaigua and Geneseo, NY
     Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 3 of 31




Brian C. Brook, Esq
December 14,2018
                                                       k
                                            underberg i kessler rrp


lzigc   l2


        Eber Bros. & Co.,Inc.:
        Lester Eber - President and Dircctor
        Wendy Eber - CFO, Secretary and Director

        Eber Bros. Wine & Liquor Corporation:
        Lester Eber - President and Director
        Wendy Eber * CFO and Secretary, Director

        Eber Bros. Wine & Liquor Metro,Inc.:
        Lester Eber-President, Director
        Wendy Eber-CFO and Secretary, Director

        Eber-Connecticut, LLC         :

        Wendy Eber - President
        Lester Eber - CEO
        Wally Crumb - Secretary and CFO

        Int. 8: Identify all persons who currently hold any kind of equity or ownership interest in
any of the Eber Companies or Alexbay.

      Supplemental Response: See enclosed ownership charls Bates numbered EB-00033270                -
EB-00033271.

        Int.   9    As to each person identified in response to Interrogatory No. 8, specify as to each
company:
        a.          The type of equity interest held;
        b.          The amount of that equity interest; and
        c.          The percentage of the total voting power within that company that is held by that
                    person.

        Supplemental       Response:      See Supplemental Response to         Int. 8, above.

Resnonse to Kleebers's First Set of Interrosatories         to   Wendv Eber:


        Int.   3:    Identify all businesses in which you have been a member, partner, officer or
director since 1990:

        Supplemental Response

        Eber Bros. & Co., Inc.
              Officer (Secretary and CFO); Director
       Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 4 of 31




Brian C, Brook, Esq.                    underberg & kessler rlp
December 14,2018
llage   l3



        Eber Bros. Wine & Liqur.rr CorP.
              Officer (Secretary and CFO); Assistant Secretary; Secretary and Director

        Eber Bros. Wine and Liquor Metro,Inc.
              CFO, Secretary and Director

        Eber-Connecticut, LLC
              Officer; Manager (Secretary, Treasurer, and President) and Member

        Slocum of Maine,Inc.
              Officer

        Segwey LLC
              Sole Member

        Eber-Rhodc Island
              Manager, Officer (Secretary and Treasurer)

        PW&S
               Director, Offrcer (Secretary and CFO)

        Eber Acquisition Corp.
              Director, Officer (Secretary and CFO)

        Eber Bros. Wine and Liquor Metro, LLC
              Officer (Secretary and Treasurer)

        Int. 8: As to each company you identified in response to Interrogatory No. 7, describe (a)
the nature of its business operations, (b) the dates when it was in operation, (c) the geographic
region in which it operated, (d) any positions in it that you or Lester held and the dates you held
them, and the Eber Defendants' respective ownership interest.

       Supplemental Response: Defsndant Wendy Eber references and realleges the prior
response to this interrogatory. Additionally, please see additions below:

        Slocurn of ME, LLC:
               See prior response.    Additionally, approximate date of operation was prior to
2005
        Segwey,   LLC:
     Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 5 of 31




Brian C. Brook, Esq                          underberg & kessler rrp
December 14,2018
liage l4

                    See   prior response. Additionally, Wendy Eber is the sole member with    100%
0wnership ittterest.
       Eber Metro, LLC:
             See prior response.

        PW&S, LLC:
            See prior response.

       Eber Acquisition Corp.:
             See prior response.

        Delaware Importers, LLC:
              See prior response.

        Monroe Display,Inc.
              See prior response. Additionally, Wendy Eber is Director, Secretary and CFO.

Poonnaco tn l|nttct       Fivct Set o f           ioc tn lihov Do{on/lnuta


        Int.7: As to each email  account identified in response to Interrogatory No. 5, identify all
search terms used to search for documents.

        Supplemental Response: See prior response. Additionally, to the extent the ten (10)
search terms you list were contained within the documents requests, they were used.

Response to Stein's First Set of Interrogatories to Lester Eber:

        Int.   4:   State the basis for your denial of Paragraph 14 of the Complaint.

       Supplemental Response: Eber Bros. is the majority owner of Eber Bros. Wine & Liquor
Cotp., but both Lester Eber and the Trust have minority interests as shown in the enclosed
ownership charts Bates numbered EB-00033270 - EB-00033271.

       Int. 1 1 : Identify all persons with knowledge of the formation of the company now called
Alexbay, LLC.

        Supplemental Response: Lester Eber retained Gerald E. Farrell.
      Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 6 of 31




Brian C. Brook, Esq.
December 14,2018
                                            ffil
                                         underberg & kessler rrp


Page l5


       Irrt.22:   State the basis fbr your denial of Paragraph 61 of the Complaint.

        Supplemental Response: We need to expand on our previous response, "Upon
information and belief, plaintiffs were aware of the 2012 action by Marc Stein, Esq." The
information and basis for this belief is that in approximately 2014, Mark Stein told Dan Kleeberg
about the Alexbay 2012litigation and Dan Kleeberg relayed this information to Lester Eber.

                                          Very truly yours,
                                                *-^-

                                                                       l'-1
                                                                              5
                                          Paul F

PFI(/mds
Enclosure
cc:    Michael J. Adams, Esq. (W enc. via e-mail & First-Class Mail)
       Robert B. Calihan, Esq. (w/ enc. via e-mail & First-Class Mail)
 Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 7 of 31



                                    Alexbay LLC Ownership Structure
                                       (registered holders - I2ll/18)



                                                  Lester Eber


                                                            100%




                                                 Alexbay LLC
                                                     (Del.)
                                                 (holding co.)
Wendy Eber

                   9.7o/o                                   909%

                                2000 voting common
                                                            20,000 voting common



                                                Eber Bros Wine &
                                                Liquor Metro, Inc.
                                                      (NY)
                                                  (holding co.)
 Eder Goodman LLC
                                                                                        Wendy Eber

                                                                79o/o
                            1   5   tjnits
             15%                                            79 Units                         60/"


                                                                                   6 Units




                                                 Eber   - CT LLC
                                                        (Del)
                                              (operating company)




                                                                                       EB-00033270
                   Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 8 of 31


                                   Eber Bros.    & Co., Inc. Ownership Structure
                                                                  -
                                            (registered holders I2iIl18)




                                   "Lester Eber, Elliott W. Gumaer, Jr.,
                                      Cenhal Trust Company, Co-tr
                                       UAV Allen Eber Residuary"

      Lester Eber

                                                1850 voting common
                                                490 nonvoting common
                                                                                                      Sally Kleeberg
                                                2000 nonvoting preferred

100 nonvoting common
                                                   r00%
                                                                           100 nonvoting   coillmon
                                   Eber Bros. & Co., Inc.
                                           (f{Y)
                                         (dormant)



                                                2000 voting cofirmon
                                                438 nonvoting common
                                                250 nonvoting preferred
   Lester Eber

                                                   72.7%
                                                                                 "Co-tr U/W Allen Eber Residuary"
   750 voting
junior preferred         2'7.3%


                                                                                250 nonvoting preferred
                                                                                379 nonvoting corlmon



                             Eber Bros, Wine   & Liquor Corp
                                           G.rY)
                                        (dormant)


                                                                                                                    EB-00033271
       Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 9 of 31




                                        VERIFICATION

  STATE OF                          )
  COUNTY OF                         ) SS



            LESTER EBER, being duly sworn, deposes and says that he is one of the

  Defendants in the within action; that deponent has read the foregoing letter dated

  December 14,2018 containing Supplemental Responses to (i) Plaintiff Audrey Hays' First

  Set of lnterrogatories to the Eber Defendants and (ii) Plaintiff Lisa Stein's First Set of

  lnterrogatories to Lester Eber and knows the contents thereof, and that the same is true

  to deponent's own knowledge, except as to those matters stated therein to be alleged

  upon information and belief, and that as to those matters deponent believes it to be true.


                                                            %*%-
                                                  Lester Eber


  Sworn to before me this
   a^vd
        day of September,2019




                  ryP     lc


       KAREN E. KEEGAN
NOTARY PUBLIC.STATE OF NEW YORK
         No.01 KE6239635
     Oualified in Suffolk CountY
 My Commission ExPires O4'18'2023
       Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 10 of 31




                                              VERIFICATION

    STATE OF                              )
    COUNTY OF                             ) SS



                        WENDY EBER, being duly sworn, deposes and says that she is one of the

    Defendants in the within action; that deponent has read the foregoing letter dated

    December 14,2018 containing Supplemental Responses to (i) Plaintiff Lisa Stein's First

    Set of lnterrogatories to Defendant Wendy Eber and (ii) Plaintiff Daniel Kleeberg's First

    Set of lnterrogatories to Wendy Eber and knows the contents thereof, and that the same

    is true to deponent's own knowledge, except as to those matters stated therein to be

    alleged upon information and belief, and that as to those matters deponent believes it to

    be true.




                                                         Wendy   be


    Sw^orn to before me this
     P,<       day of September,2019




                       Notary Pu




         BRENDA L RIVERA
 Notary Public - State of New York
         NO.   0   1   R16348476
     Qualified in Bronx County
My Commission Expires Sep 26, 207O
      Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 11 of 31

                       CLINTON BROOK & P EED
                            NEW YORK | N E W J E R S E Y | WASHINGTON DC


DARYOUSH BEHBOOD                                                           101 HUDSON STREET
DARYOUSH@CLINTONBROOK.COM                                                  SUITE 2100
                                                                           JERSEY CITY, NJ 07302
                                                                           TEL: (201) 992-1000
                                                                           FAX: (646) 257-2887


                                      October 19, 2018

Via Email and U.S. Mail

Paul F. Keneally, Esq.
Underberg & Kessler LLP
300 Bausch & Lomb Place
Rochester, NY 14604
(585) 258-2882
pkeneally@underbergkessler.com

Re:   Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP

Dear Mr. Keneally:

      I write on behalf of the Plaintiffs in the above-named action on the topic of
discovery. After reviewing Defendants’ latest discovery responses, this letter
addresses Defendants’ inadequate and deficient production. This letter constitutes a
good faith request under Federal Rule of Civil Procedure 37(a)(1) to resolve these
discovery disputes without court involvement.

I.    Stein’s First Set of Interrogatories to Wendy Eber

      Interrogatory Nos. 5, 7, 8, & 9

       In response to Interrogatory Nos. 5, 7, 8, and 9, Defendant Wendy Eber states
that the questions have been answered in response to previously served
interrogatories. They have not. Nor does Ms. Eber direct us to where each question
was allegedly answered. While previously served interrogatories may be somewhat
similar in nature, they are materially different. Plaintiffs have no interest in serving
repeat questions or wasting the time of any party involved. Thus, please amend your
responses by properly answering the questions asked.




                                  WWW.CLINTONBROOK.COM
      Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 12 of 31

October 19, 2018                                             CLINTON BROOK & PEED
Page 2

II.   Kleeberg’s First Set of Interrogatories to Wendy Eber

      Interrogatory Nos. 2, 3, & 7

       Interrogatory No. 2 asks Wendy Eber to identify all positions of full or part-
time employment and the dates of such employment since 1990. While Ms. Eber has
identified certain companies and the dates she worked at each, she has not identified
which position(s) she held during her tenure at each company. Please amend your
response to identify the position or positions held at each company and the respective
dates at each position for each company.

        Interrogatory No. 3 asks Wendy Eber to identify all businesses in which she
has been a member, partner, officer, or director since 1990. While Ms. Eber provides
a list of companies, she does not indicate what position (member, partner, officer, or
director) she held at each of the listed companies. Please amend your response
accordingly.

       Interrogatory No. 7 asks Wendy Eber to identify all companies with which she
or Lester Eber have been involved as employees, shareholders, members, or directors
that are not party to this suit. While Ms. Eber provides a list of companies, she does
not identify the position or interest held by either her or Lester Eber, or whether each
company listed is a company that she, or Lester Eber (or both) were involved with.
Please amend your response accordingly.

      Interrogatory No. 8

      Interrogatory No. 8 specifically asks Wendy Eber to identify the Eber
Defendants’ respective ownership interest in each company that she or Lester Eber
have been involved as employees, shareholders, members, or directors. Yet, Wendy
Eber has failed to identify the respective ownership interest, if any, for (1) Segwey,
LLC; (2) Eber Metro, LLC; (3) PW&S, LLC; (4) Eber Acquisition Corp.; (5) Delaware
Importers, LLC; and (6) Monroe Display Company, Inc.

      Initially, we read your response to mean that Wendy and Lester Eber do not
and did not have a direct ownership interest in any of the foregoing companies.
Having reviewed Defendants’ discovery production, we are now aware that this is
untrue. See e.g., EB-00017303 (demonstrating that Wendy Eber had a 6.6% interest
in Eber Metro as of January 2014). Please revise your answer to correctly and
truthfully reflect the Eber Defendants’ respective ownership interest in each
company identified in Interrogatory No. 7.

     Moreover, some subparts to Interrogatory No. 8 were totally ignored. For
example, Wendy Eber does not answer (b) the dates of operation, for Slocum of Maine,
       Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 13 of 31

October 19, 2018                                              CLINTON BROOK & PEED
Page 3

LLC; Segwey, LLC; Eber Acquisition Corp.; and Delaware Importers, LLC. Please
revise your response to fully answer Interrogatory No. 8, and each of its subparts.

III.   Hays’ First Set of Interrogatories to Eber Defendants

       Interrogatory No. 7

       In response to Interrogatory No. 7, the Eber Defendants claim to have searched
email accounts using “the very language of plaintiffs’ requests.” Due to the dearth of
emails produced and absence of emails from the Eber Defendants’ production that
were produced by other parties, we have reason to question what you mean by that.
Please provide us with the actual search terms used, and if you do not have a record
of the search terms used, please advise whether you used each of the following search
terms: (1) Alex Bay; (2) Alexbay; (3) debt; (4) debts; (5) loan; (6) loans; (7) foreclose;
(8) foreclosure; (9) UCC; (10) Article 9. If any of these search terms were not used, or
if you do not know, please search the email accounts identified in response to
Interrogatory No. 5 using each of these search terms.

IV.    Hays’ Second Set of Interrogatories to Eber Defendants

       Interrogatory Nos. 14 & 15

       In response to Interrogatories 14 and 15, the Eber Defendants “direct Plaintiffs
to previously produced financial records for the Eber Companies,” but provide no
citation. Unlike a Request for Production, interrogatories 14 and 15 have requested
that Defendants identify, not merely produce, certain information. Rule 33(d)
provides:

             If the answer to an interrogatory may be determined by
       examining, auditing, compiling, abstracting, or summarizing a party’s
       business records (including electronically stored information), and if the
       burden of deriving or ascertaining the answer will be substantially the
       same for either party, the responding party may answer by:
             (1) specifying the records that must be reviewed, in
             sufficient detail to enable the interrogating party to locate
             and identify them as readily as the responding party could
       Fed. R. Civ. P. 33(d) (emphasis added). For example, EB-00019520, and other
Eber-CT Financial Statements reference “Related Party Transactions.” Yet, we have
received no documents identifying any “related parties” or “affiliates.” Therefore, we
ask that Defendants please amend their responses to indicate, with the required
specificity, the documents responsive to Interrogatories 14 & 15.
      Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 14 of 31

October 19, 2018                                             CLINTON BROOK & PEED
Page 4

V.    Stein’s First Set of Interrogatories to Lester Eber

      Interrogatory No. 4

       In response to Interrogatory No. 4, Lester Eber states that Paragraph 14 of the
Complaint was denied, among other reasons, because “Eber Bros. is the majority
owner of Eber W&L, but both Lester Eber and the Trust have minority interests.” In
our July 31, 2018 letter we asked you to “[p]lease state the amounts of the minority
interests, how they were acquired, and when. Please also identify what ‘Trust’ has a
minority interest. The Allen Eber Trust, as you are aware, no longer exists.” See July
31, 2018 letter to Keneally.

       In your letter dated August 17, 2018, you identified the ownership interests in
Eber W&L, but failed to identify how they were acquired and when. Please amend
your response accordingly. Although we believe we now know the transaction that
created Mr. Eber’s individual interest, it is still important to get an answer to ensure
that there are not other undisclosed transactions that have occurred, or which may
be attempted in the future to further impair our clients’ rights as stockholders.

      Interrogatory No. 11

       In response to Interrogatory No. 11, Lester Eber states that “counsel,” among
others, has knowledge of Alexbay, LLC’s formation. By letter dated July 31, 2018 we
asked you to identify who was referenced by the term “counsel,” and to identify who
had retained this “counsel.” In your August 17, 2018 letter, you identify Jerry Ferrell
as being retained for the formation of Alexbay, LLC, but do not identify who retained
him. Please amend your response to include this previously requested information.

      Interrogatory No. 22

       In response to Interrogatory No. 22, Lester Eber stats that “upon information
and belief, plaintiffs were aware of the 2012 action prior to 2015 by Marc Stein, Esq.”
This response is incomplete. Please amend your response to state what information,
if any, you are relying on for this belief.

VI.   Plaintiffs’ Third Request for Production to Eber Defendants
       Plaintiffs require all the documents requested in Plaintiffs’ Third Request for
Production to the Eber Defendants, served on April 13, 2018. The Eber Defendants
did not provide specific responses or objections to any of these requests. You appeared
to simply assent to the requests, indicated by Colin Ramsey sending his May 7, 2018
       Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 15 of 31

October 19, 2018                                                       CLINTON BROOK & PEED
Page 5

email and by making your June 8, 2018 production of documents responsive to
Request No. 44.1

       Based on our review of the documents that you have produced, it appears that
you have not produced documents responsive to many of the requests. Although you
declined to respond to the specific requests, the consequence is that all potential
objections have been waived. See Carr v. Queens-Long Island Med. Grp., P.C., No.
02CIV.1676NRBJCF, 2003 WL 169793, at *5 (S.D.N.Y. Jan. 24, 2003) (“The failure
to    provide     discovery     responses      in    a timely fashion    is   a    basis
for deeming objections waived.”); Eldaghar v. City of New York Dep't of Citywide
Admin. Servs., No. 02CIV.9151(KMW)(HBP), 2003 WL 22455224, at *1 (S.D.N.Y.
Oct. 28, 2003) (“If a party fails to file timely objections to document requests, such a
failure constitutes a waiver of any objections which a party might have to
the requests.”).

      Despite your waiver of objections, given the late date in discovery and the fact
that we have now had the opportunity to review much more of what was produced,
we are open to discussing ways to narrow these requests.

       In particular, there is a dearth of documents responsive to Requests 45 and 46
concerning the assets and liabilities of Eber Metro and EBWLC. During the last
conference call, we referenced the need for documents concerning the 2005 acquisition
of Slocum, since those do not appear to have been produced. Such documents are
responsive to both requests, given that the balance sheets for both entities appear to
refer to various “investments” and “goodwill” in the Connecticut business. As
requested in the Third RFPs, please produce documents “sufficient to determine …
the valuation methods used” for those assets and liabilities and “the dates when they
were … acquired.” In light of the nature of the assets, such responsive documents
include, but are not limited to, the underlying transaction documents as well as any
other records that may give insight into the financial state of the business at or
around the time when it appeared as “assets” on the books of Eber Metro and
EBWLC.

VII.   Plaintiffs’ Fourth Request for Production to Eber Defendants
       Request No. 44

      Defendants claim that Request 44 is not relevant to any party’s claim.
“Information is relevant if: (a) it has any tendency to make a fact more or less probable

1We inadvertently repeated the numbers of certain requests, such that each of the 3 rd, 4th, and 5th
sets of RFPs began with Request No. 43. For this reason, we will endeavor to always be clear about
which set of requests we are referencing when discussing any request numbered higher than 42.
      Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 16 of 31

October 19, 2018                                             CLINTON BROOK & PEED
Page 6

than it would be without the evidence; and (b) the fact is of consequence in
determining the action. Relevance is a matter of degree, and the standard is applied
more liberally in discovery than it is at trial.” Vaigasi v. Solow Mgmt. Corp., No. 11
Civ. 5088, 2016 WL 616386, at *11 (S.D.N.Y. Feb. 16, 2016) (internal quotations and
citations omitted).

       Here, the information requested is relevant for several reasons. One, it is
relevant to the amount of punitive damages. See Tillery v Lynn, 607 F Supp 399, 402
(S.D.N.Y. 1985). Two, this lawsuit seeks to impose a constructive trust over the profits
generated by the disputed assets. Three, it will demonstrate whether Defendants
have been taking money out of the company by means other than through ordinary
and approved compensation payments. Indeed, given the volume of “related party”
purchases referenced in the financial statements, we have good reason to believe that
this has been occurring.

      Request Nos. 46 & 47

       Defendants claim Requests 46 and 47 are not relevant to Plaintiffs’ claims.
However, discovery as to a defendant’s personal assets is permitted when the plaintiff
is seeking punitive damages. See Tillery v Lynn, 607 F Supp 399, 402 (S.D.N.Y. 1985).
Here, Plaintiffs are seeking punitive damages against Lester and Wendy Eber.
Therefore, it is not only relevant, but legally permitted for Plaintiffs’ to receive
documents sufficient to show what Lester and Wendy’s Eber’s net worth is,
respectively.

      Request No. 48

       Defendants claim that Request 48 is not relevant to any party’s claim. That is
incorrect. Among the relief sought is a constructive trust over the profits that were
generated by the disputed assets. We have already seen Defendants attempt to
manipulate the stock holdings of EBWLC to try to maintain control after we filed
suit, so it is reasonable to believe that they also transferred assets, as such transfers
are fairly common in these situations.

       In accordance with the foregoing, please amend your responses by October 26,
2018. If we do not receive a response by this date, we will be forced to file a Motion to
Compel with the Court.
     Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 17 of 31

October 19, 2018                                         CLINTON BROOK & PEED
Page 7

      Should you have any questions, please do not hesitate to contact me.


                                             Kind regards,

                                             /s/Daryoush Behbood____
                                             Daryoush Behbood
     Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 18 of 31




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



DANIEL KLEEBERG, LISA STEIN
ANd AUDREY HAYS,

                              Plaintiffs,
              V
                                                  Civil Action No. '16-CV-9517(LAK)

LESTER EBER,
ALEXBAY, LLC f/k/a LESTER EBER, LLC,
CANANDAIGUA NATIONAL CORPORATION dlbla
CANANDAIGUA NATIONAL BANK AND TRUST,                       AMENDED RESPONSES TO
ELLIOTW. GUMAER, JR.,                                      PLAINTIFF AUDREY HAYS'
EBER BROS. & CO., INC.,                                    FIRST SET OF INTERROGATORIES
EBER BROS. WINE AND LIQUOR CORP.,                          TO THE EBER DEFENDANTS
EBER BROS. WINE & LIQUOR METRO, INC.,
EBER CONNECTICUT, LLC, and
WENDY EBER,
                        Defendants.


       Pursuant to the Federal Rules of Civil Procedure, Rule 26(a)(1), Defendants,

Lester Eber, Alexbay, LLCflkla Lester Eber, LLC, Eber Bros. & Co., lnc., Eber Bros. Wine

and Liquor Corp., Eber Bros. Wine & Liquor Metro, lnc., Eber Connecticut, LLC and

Wendy Eber (the "Eber Defendants"), by their attorneys, Underberg & Kessler LLP, for

their Amended Responses to Plaintiff Audrey Hays' First Set of lnterrogatories to the Eber

Defendants (the "lnterrogatories"), hereby respond as follows:

                         SPECIFIC OBJECTIONS AND RESPONSES

       1.     ldentifu   all physical locations where you or your attorneys searched   for

documents concerning this Litigation (as defined below).
     Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 19 of 31




Response to No. 1:

           .   95 Allens Greek Road, Building 2, Rochester, NY 14618
           .   30 Gorporate Drive, North Haven, CT 06473
           .   Bond, Schoeneck & King, PLLC, 350 Linden Oaks, Rochester, NY 14625
           .   Harris Beach, PLLC, 99 Garnsey Road, Pittsford, NY 14534
           .   Underberg & Kessler LLP, 300 Bausch & Lomb Place, Rochester, NY 14604


      2.       As to each location identified in response to Interrogatory No. 1, identify

which individuals performed the searches and when the searches took place.

Response to No. 2:

           o   95 Allens Creek Road, Building 2, Rochester, NY 14618
               (Lester Eber, Wendy Eber, Janet Lissow: 20181
           o   30 Gorporate Drive, North Haven, CT 06473
               (Wendy Eber: 2017- 20181
           a   Bond, Schoeneck & King, PLLC, 350 Linden Oaks, Rochester, NY 14625
               (1. Palermo: Jan. and Feb. 20181
           a   Harris Beach, PLLC, 99 Garnsey Road, Pittsford, NY 14534
               (Unknown)
           o   Underberg & Kessler LLP, 300 Bausch & Lomb Place, Rochester, NY 14604
               (Paul Keneally, Colin Ramsey, Maria Soeffing; 2017120181

      3        ldentify all electronic locations (other than email accounts) where you or

your attorney searched for documents concerning this Litigation

Response to No. 3:

      30 Corporate Drive, North Haven, CT 06473 - Z drive for Wendy Eber's files.

      4.       As to each location identified in response to lnterrogatory No. 3, identify

which individuals performed the searches and when the searches took place

Response to No.4:

      Wendy Eber (2017).




                                             2
      Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 20 of 31




       5.      ldentify all email accounts that were searched for documents concerning

this Litigation.

Response to No. 5:

       weber@s loc u ma ndsons. com (fo rme rly w.ebe r@eberbros. com)
       le ber@s I oc u ma n dsons.com (formerly l.e ber@ebe rbros.com)

       6.      As to each email account identified in response to lnterrogatory No. 5,

identify which individuals performed the searches and when the searches took place.

Response to No. 6:

       weber@slocumandsons.com: Wendy Eber (2017 - 20181
       leber@slocumandsons.com: Lester Eber (201 8)

       7.      As to each email account identified in response to lnterrogatory No.   5,

identify all search terms used to search for documents.

Response to No. 7:

The search was conducted using the very language of plaintiffs' requests. ln
addition, the following search terms were used: PBGC, Helen Bai, Christopher
Gran, David Garbajl, Stephanie Thomas, Kimberly Neuwriter, Desiree Ambadore;
Lester Eber; Canandaigua Bank: Richard Hawks, Joanne Mills, Robert Lowenthal;
Elliott Gumaer; Glenn Sturm; Davie Kaplan CPA, P.C.

       8.      Specify the dates when, if ever, each of the Eber Defendants retained

Gumaer as their attorney, including the dates when such representation ended.

Response to No. 8:

Eber Bros. Wine and Liquor Gorp. and Lester Eber retained Gumaer as their
attorney in approximately 1970. Gumaer resigned from Board of Directors of Eber
Bros. Wine and Liquor Corp. in 2017 and ceased serving as counsel at that time.




                                           3
     Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 21 of 31




       9.     For each representation identified in response to lnterrogatory No. 8, specify

the scope and subject matter of the representation, the individuals who communicated

with Gumaer about the representation, and any compensation that was paid to Gumaer

in connection with the representation.

Response to No. 9:

The Eber Defendants object to this interrogatory on the basis that it seeks to invade
on the attorney-client privilege. Without waiving such objections, Gumaer
represented and communicated with the Eber Defendants and Wendy Eber and
Lester Eber on a regular basis concerning a wide-range of issues concerning the
Eber Defendants.

       10.    ldentify all documents concerning any Eber Defendants' retention of

Gumaer as their attorney, including any engagement letters or other documents reflecting

the timing and scope of his representation, as well as the compensation paid to him for

his legal work.

Response to No. 10:

The Eber Defendants are not in possession of responsive documents. Quarterly
retainer payments were made to Gumaer, but the Eber Defendants decline to
produce the records of such payments based upon the attorney-client privilege.

       11.    ldentify all communications you have had with Gumaer concerning this

Litigation since December 2016, including as to each communication, the date when it

occurred, how it occurred (e.9., telephone, email, etc.) and the individual participants.

Response to No. 11:

The Eber Defendants did not keep a record of communications with Gumaer.
Communications with him about this Litigation occurred on a regular basis and are
protected by the attorney-client privilege.




                                             4
     Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 22 of 31




DATED: July 26, 2018
         Rochester, New York               UNDERB           G&         LER LLP


                                                                   /
                                          By:
                                                Paul F. Keneally, Esq.
                                                Colin D. Ramsey, Esq.
                                                Attorneys for Eber Defendants
                                                300 Bausch & Lomb Place
                                                Rochester, New York 14604
                                                585-258-2800
                                                p ke nea ly@ u nd e rberg kessle r. com
                                                        I


                                                cra msey@ u nderberg kess le r. com



TO    Brian C. Brook, Esq.
      Clinton Brook & Peed
      Attorneys for Plaintiffs
      101 Hudson Street, Suite 2100
      Jersey City, NJ 07302
      212-256-1957
      b ria n @cl nto n brook. com
              i




                                      5
   Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 23 of 31




STATE OF
COUNTY OF                     ', sr, Novth ttuta

         LESTER EBER, being duly sworn, deposes and says         that: he is one of the

Defendants   in the within action; that deponent has read the foregoing Amended
Responses to Plaintiff Audrey Hays' First Set of lnterrogatories to the Eber Defendants

and knows the contents thereof, and that the same is true to deponent's own knowledge,

except as to those matters stated therein to be alleged upon information and belief, and

that as to those matters deponent believes it to be true.



                                                 Lester Eber
                                                               ffi*'%*'
Sworn to before me this
 3l   day of July, 2018.




         Notary Public

  M,q   6rtw.     exYv's" tzlst     l^=t
                                                    ,ilil11




                                             6
     Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 24 of 31




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



DA.NIEL KLEEBERG, LISA STEIN
and AUDREY HAYS,

                           Plaintiffs,
             V
                                                Civil Action No. 16-CV-9517(LAK)

LESTER EBER,
ALEXBAY, LLC f/k/a LESTER EBER, LLC,
CANANDAIGUA NATIONAL CORPORATION dlbla
CANANDAIGUA NATIONAL BANK AND TRUST,                  RESPONSES TO PLAINTIFF
ELLIOTW. GUMAER, JR.,                                 AUDREY HAYS' FIRST SET
EBER BROS. & CO., INC.,                               OF INTERROGATORIES TO
EBER BROS. WINE AND LIQUOR CORP.,                     THE EBER DEFENDANTS
EBER BROS. WINE & LIQUOR METRO, INC.,
EBER CONNECTICUT, LLC, and
WENDY EBER,
                        Defendants.


      Pursuant to the Federal Rules of Civil Procedure, Rule 26(a)(1), Defendants,

Lester Eber, Alexbay, LLC flkla Lester Eber, LLC, Eber Bros. & Co., lnc., Eber Bros.

Wine and Liquor Corp., Eber Bros. Wine & Liquor Metro, lnc., Eber Connecticut, LLC

and Wendy Eber (the "Eber Defendants"), by their attorneys, Underberg & Kessler LLP,

for their Responses to Plaintiff Audrey Hays' First Set of lnterrogatories to the Eber

Defendants (the "lnterrogatories"), hereby respond as follows:

                               GENERAL OBJECTIONS

       Eber Defendants object to the lnterrogatories on the following grounds:

      1.     The lnterrogatories seek information that is not relevant to the subject

matter of this action nor reasonably calculated to lead to the discovery of admissible

evidence or information bearing on the Plaintiff's claims or the Eber Defendant's
      Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 25 of 31




defenses, and are impracticable if not impossible to comply with.

       2.      Eber Defendants object to the lnterrogatories on the grounds that the

lnterrogatories are unduly burdensome, vague, impose          an unreasonable discovery
burden, are impracticable       if not impossible to comply with and othenryise cannot be
complied with without incurring undue costs.

       3.      The lnterrogatories are not consistent with the Federal Rules of         Civil

Procedure.

       4.      The lnterrogatories call for the disclosure of information and/or materials

which are confidential and/or proprietary and are othenvise protected by privilege,

including the attorney-client privilege, the joint defense privilege, the attorney work

product privilege or other applicable privilege, including material prepared in anticipation

of litigation or in preparation for trial.

       5.      The     lnterrogatories seek information     or   requires production or
identification of documents already in the possession of the Plaintiff or which are

otherwise publicly available.

       6.       ln providing these objections to the Interrogatories, Eber Defendants do

not in any way waive or intend to waive, but rather intend to preserve and preserves:

               a) All objections as to competency, relevancy,              materiality and

admissibility of these responses;

                b)     All rights to object on any ground to the use of these responses    in

any subsequent proceedings, including the trial of these or any other action(s); and

               c)      All rights to object on any grounds to any requests for       further

                                              2
     Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 26 of 31




responses to the lnterrogatories involving or related to the subject matter.

       7.       Eber Defendants reserve the right to supplement these objections and to

make further objections if necessary.

       8.       These general objections apply to each of the Plaintiff's lnterrogatories

propounded to the Eber Defendants below. All lnterrogatories are answered subject to

and without waiving these general objections. Eber Defendants reserve the right to

supplement these responses, up to and including, a reasonable time prior to trial.

                        SPECIFIC OBJECTIONS AND RESPONSES

       1.       ldentify all physical locations where you   or your   attorneys searched for

documents concerning this Litigation (as defined below).

Response to No. 1:

            .   95 Allens Creek Road, Building 2, Rochester, NY 14618
            .   30 Corporate Drive, North Haven, CT 06473
            .   Bond, Schoeneck & King, PLLC, 350 Linden Oaks, Rochester, NY 14625
            .   Harris Beach, PLLG, 99 Garnsey Road, Pittsford, NY 14534
            .   Underberg & Kessler LLP, 300 Bausch & Lomb Place, Rochester, NY 14604


      2.        As to each location identified in response to lnterrogatory No. 1, identify

which individuals performed the searches and when the searches took place.

Response to No. 2:

                95 Allens Greek Road, Building 2, Rochester, NY 14618
                (Lester Eber, Wendy Eber, Janet Lissow: 2018)
            a   30 Gorporate Drive, North Haven, CT 06473
                (Wendy Eber: 2017- 2018l-
            a   Bond, Schoeneck & King, PLLC, 350 Linden Oaks, Rochester, NY 14625
                (1. Palermo: Jan. and Feb. 20181
            a   Harris Beach, PLLC, 99 Garnsey Road, Pittsford, NY 14534
                (Unknown)
            a   Underberg & Kessler LLP, 300 Bausch & Lomb Place, Rochester, NY 14604
                                              3
      Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 27 of 31




                   (Paul Keneally, Colin Ramsey, Maria Soeffing; 2017120181



       3.      ldentify all electronic locations (other than email accounts) where you or

your attorney searched for documents concerning this Litigation.

Response to No. 3:

       30 Corporate Drive, North Haven, CT 06473 - Z drive for Wendy Eber's files.

       4.      As to each location identified in response to lnterrogatory No. 3, identify

which individuals performed the searches and when the searches took place.

Response to No.4:

       Wendy Eber (20171.

       5.      ldentify all email accounts that were searched for documents concerning

this Litigation.

Response to No. 5:

       weber@s loc u ma ndsons.com (formerly w.eber@e berb ros. com)

        leber@slocumandsons.com (formerly l.eber@eberbros.com)

       6.      As to each email account identified in response to lnterrogatory No. 5,

identify which individuals performed the searches and when the searches took place.

Response to No. 6:

       weber@slocumandsons.com: Wendy Eber (2017 - 20181

        leber@slocumandsons.com: Lester Eber (201 8)

        7.     As to each email account identified in response to lnterrogatory No. 5,

identify all search terms used to search for documents,


                                                4
        Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 28 of 31




Response to No. 7:

The search was conducted using the very language of plaintiffs' requests. ln

addition, the following search terms were used: PBGC, Helen Bai, Ghristopher

Gran, David Garbajl, Stephanie Thomas, Kimberly Neuwriter, Desiree Ambadore;

Lester Eber; Canandaigua Bank: Richard Hawks, Joanne Mills, Robert Lowenthal;

Elliott Gumaer; Glenn Sturm; Davie Kaplan CPA, P.C..

         8.   Specify the dates when, if ever, each of the Eber Defendants retained

Gumaer as their attorney, including the dates when such representation ended.

Response to No. 8:

Eber Bros. Wine and Liquor Corp. and Lester Eber retained Gumaer as their

attorney in approximately    1970.    Gumaer resigned from Board of Directors of

Eber Bros. Wine and Liquor Gorp. in 2017 and ceased serving as counsel at that

time.

         9.   For each representation identified in response to lnterrogatory No.   8,

specify the scope and subject matter of the representation, the individuals who

communicated with Gumaer about the representation, and any compensation that was

paid to Gumaer in connection with the representation.

Response to No. 9:

The Eber Defendants object to this interrogatory on the basis that it seeks to

invade on the attorney-client privilege. Without waiving such objections, Gumaer

represented and communicated with the Eber Defendants and Wendy Eber and

                                           5
     Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 29 of 31




Lester Eber on a regular basis concerning a wide-range of issues concerning the

Eber Defendants.

       10.    ldentify all documents concerning any Eber Defendants' retention of

Gumaer as their attorney, including any engagement letters or other documents

reflecting the timing and scope of his representation, as well as the compensation paid

to him for his legal work.

Response to No. 10:

The Eber Defendants are not in possession of responsive documents. Quarterly

retainer payments were made to Gumaer, but the Eber Defendants decline to
produce the records of such payments based upon the attorney-client privilege.

       11.    ldentify all communications you have had with Gumaer concerning this

Litigation since December 2016, including as to each communication, the date when it

occurred, how it occurred (e.9., telephone, email, etc.) and the individual participants.

Response to No. 11:

The Eber Defendants did not keep a record of communications with Gumaer.

Gommunications with him about this Litigation occurred on a regular basis and

are protected by the attorney-client privilege.




                                             6
     Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 30 of 31




DATED: April 6, 2018
         Rochester, New York                  UNDERBERG & KESSLER LLP



                                             By : Paul F. Keneallv
                                                  Paul F. Keneally, Esq.
                                                  Colin D. Ramsey, Esq.
                                                  Attorneys for Eber Defendants
                                                  300 Bausch & Lomb Place
                                                  Rochester, New York 14604
                                                  585-258-2800
                                                  pkeneal ly@ u nderbergkessler. com
                                                  cramsey@ u nderberg kessler. com




TO    Brian C. Brook, Esq.
      Clinton Brook & Peed
      Attorneys for Plaintiffs
      101 Hudson Street, Suite 2100
      Jersey City, NJ 07302
      212-256-1957
      brian@clintonbrook. com

      Robert Calihan, Esq.
      Attorney for Defendant
      Elliot W. Gumaer, Jr.
      16 West Main Street, Suite 736
      Rochester, New York '14614
      585-232-5291
      rcal han @cal h an law. com
         i        i




      Donald O'Brien,Esq.
      Wood Oviatt Gilman, LLP
      Attorneys for Defendant
      Canandaigua National Corporation
      dlbla Canandaigua National Bank
      2 State Street
      Rochester, New York 14614
      585-987-2800
      d ob rie n@wood soviatt. com



                                         7
    Case 1:16-cv-09517-LAK Document 378-7 Filed 09/13/21 Page 31 of 31




STATE OF
COUNTY OF                        'l ,r'   t\tortLt   Aa*n

         LESTER EBER, being duly sworn, deposes and says that: he is one of the

Defendants in the within action; that deponent has read the foregoing Responses to

Plaintiff Audrey Hays' First Set of lnterrogatories to the Eber Defendants and knows the

contents thereof, and that the same is true to deponent's own knowledge, except as to

those matters stated therein to be alleged upon information and belief, and that as to

those matters deponent believes it to be true.



                                                         Lester Eber
                                                                        W- tl--
Sworn to before me this
6th   day of April 2018.                                    ilill   r




         Notary   ublic
  thy   Coww" €4P'rzs         rclat lrrtl
                          "




                                                     8
